By the Court, Mason, J.
I am strongly inclined to think that this lease cannot be upheld for a longer period than twelve years, for the reason that it is against the spirit and policy of section 14 of article 1 of the constitution, which declares that “ no lease or grant of agricultural land for a longer period than twelve years, hereafter made, in which shall be reserved any rent or service of any kind, shall be valid.” The lease in the case at bar is for twelve years, with a covenant of renewal for twelve years longer if the lessor should live, with a further covenant to continue the renewals every twelve years so long as the lessor shall live. Leases of this kind, with a covenant of renewal, have not been treated by the courts as precarious interests. They are enforced, and a court of equity will compel a renewal. (9 Ves. 325. 16 id. 84, 14 id. 332. 2 id. 443, n. 4. 5 Bac. Abr. 677, Bouv. ed.) Leases of this kind are become a fund for settlements of every kind, for mortgages of every kind, for the whole term to which the renewal might extend. (5 Bac. Abr. 677, Bouv. ed.) These covenants to renew run with the land, and bind the grantee of the reversion. (4 Kent's Com. 109, 3d ed.) The lease, however, is good for the first twelve years; but the covenant of renewal is, in my judgment, in contravention of the constitution. The covenant of renewal *610being an independent covenant, may fall without impairing the grant for the twelve years,
The referees were right in holding that the plaintiff had a right to quit the family of the defendant whenever he became dissatisfied. The language of the covenant is, that if at any time the said party of the first part shall become dissatisfied with living with the said party of the second part, then the said party of the second part is to pay all reasonable charges for the board and necessary expenses of the said party of the first part. It is a case where the law will not undertake to say for the party he must be satisfied and has no right to be dissatisfied with living in this family; for the party by the express terms of his contract has made his own feelings the sole judge of the matter. Contentment and satisfaction with a man’s position in a particular family, is a matter which the law will not assume to determine for him. Neither will it do the converse, and say he had no cause to be discontented and dissatisfied and therefore he cannot be regarded as dissatisfied. The agreeableness or disagreeableness of the society and state of things about him in the family are left to his own tastes and feelings to determine If the defendant is right in the construction which he puts upon this clause of the contract, and we are to' hold that the plaintiff had no right to quit without good cause arising from a neglect of the defendant to perform his duties under the contract, towards the plaintiff, then the clause of the contract is wholly superfluous, and is divested of all meaning and legal effect; for if the defendant has not performed his duty to the plaintiff, under the covenant, then the plaintiff would be justified in leaving, were there no such clause as this in the contract. The defendant’s construction of this contract, therefore, deprives this clause of all legal effect whatever—an inter? pretation never indulged if it can be avoided.
The referees erred in rejecting the evidence offered, to prove a set-off. This lease was no evidence of a settlement of accounts between the parties, within the principle of the case of De Freest v. Bloomingdale and others, (5 Denio, 304,) and the other cases referred to. The lease itself shows to what trang? *611actions it was intended to apply, and what matters it embraced. It is most manifest from the instrument itself that it did not embrace any thing else. It is no answer to the rejection of this evidence that the plaintiff had given some evidence tending to show that all the accounts between the parties were settled at that time. The defendant had a right to overthrow this evidence, and I think there was not even prima facie evidence of a settlement given, and that the defendant had a right to ask the jury to find that there was no settlement proved. " There must be a new trial granted for this cause alone; costs to abide the event of the action.
[Delaware General Term,
July 8, 1856.
Gmy, Shan7cland and Mason, Justices.]